                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

DADRAIN BANKS                                                                            PLAINTIFF

v.                               CASE NO: 4:19CV00352-JM-JJV

TURN KEY MEDICAL                                                                       DEFENDANT

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. Mr. Banks did

file some exhibits relating to a disciplinary action against him in the Pulaski County Regional

Detention Facility and his classification within that facility (Doc. No. 6) and a calculation of initial

payment filing fee (Doc. No. 7). These filings do not address the basis for the dismissal in the

Recommended Disposition. After careful consideration, the Court concludes that the Proposed

Findings and Recommended Disposition should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      Plaintiff’s Complaint (Doc. No. 1) is DISMISSED without prejudice for failure to

state a claim upon which relief may be granted.

        2.      Dismissal of this action counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

        3.      Plaintiff’s motion for copies (Doc. No. 8) is DENIED as moot.

        3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith.
DATED this 9th day of June 2019.

                                       ____________________________________
                                       UNITED STATES DISTRICT JUDGE




                                   2
